ORDER
Application to assume original jurisdiction is granted. Writ of prohibition issue to prevent any further proceeding under the trial court’s order to disclose the identity of the complainant in the child abuse report.
Pursuant to 21 O.S.1981, § 846(A), these records are confidential and are subject to inspection only by persons duly authorized by the State or the United States in connection with the performance of their official duties. Plaintiffs below are not within the scope of this statutory authority. The trial court is attempting to exercise judicial power not granted by law and therefore lacks the authority to enter the challenged order.
ORIGINAL JURISDICTION ASSUMED AND WRIT ISSUE.
HARGRAVE, V.C.J., and HODGES, LAVENDER, SIMMS, ALMA WILSON, KAUGER and SUMMERS, JJ., concur.
OPALA, J., concurs in result.
DOOLIN, C.J., disqualified.